      Case 2:95-cr-00377-MVL-KWR Document 798 Filed 09/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                          CRIMINAL ACTION
 VERSUS                                                            NO: 95-377
 HERMAN H. STEVENSON, III                                          SECTION: "S" (3)


                                    ORDER AND REASONS

       Before the court is defendant, Herman H. Stevenson, III's, Motion for Reconsideration

(Rec. Doc. 797), seeking reconsideration of this court's prior order denying his motion to appoint

counsel (Rec. Doc. 796). In that order, the court stated:

       This case is closed. Stevenson was convicted following a trial in 1996. His
       unsuccessful appeal of his conviction was concluded in 1998. Numerous post-
       conviction motions have all been resolved, he is no longer in custody, and most
       recently, his petition for a writ of coram nobis was denied. Accordingly, there is no
       pending matter with respect to which the court could even grant the appointment of
       counsel.

       While motions for reconsideration in criminal actions “are nowhere explicitly authorized

in the Federal Rules of Criminal Procedure, they are a recognized legitimate procedural device.”

United States v. Lewis, 921 F.2d 563, 564 (5th Cir. 1991) (citing United States v. Cook, 670

F.2d 46, 48 (5th Cir. 1982)). Courts apply the standards set forth in the Federal Rules of Civil

Procedure to motions for reconsideration in the criminal context. U.S. v. Rollins, 607 F.3d 500,

502 (7th Cir. 2010) (citing U.S. v. Healy, 376 U.S. 75, 78-79 (1964)) (discussing application of

civil standard to criminal actions in the context of motions for rehearing at the appellate level).

       The United States Court of Appeals for the Fifth Circuit has held that if a motion for
      Case 2:95-cr-00377-MVL-KWR Document 798 Filed 09/03/20 Page 2 of 2




reconsideration is filed within twenty-eight days after entry of the judgment from which relief is

being sought, the motion is treated as motion to alter or amend under Rule 59(e). Shepherd v.

Int'l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004) (citation omitted); see also FED. R. CIV. P.

59(e). Defendant filed the instant motion eight days after the ruling for which he seeks

reconsideration, and it is thus subject to the standards for Rule 59(e).

       Rule 59(e) serves “ ‘the narrow purpose of allowing a party to correct manifest errors of

law or fact or to present newly discovered evidence.’ ” Merritt Hawkins & Assocs., L.L.C. v.

Gresham, 861 F.3d 143, 157 (5th Cir. 2017) (citing Waltman v. Int'l Paper Co., 875 F.2d 468,

473 (5th Cir. 1989) (internal quotation omitted)). Amending a judgment is appropriate under

Rule 59(e): “ ‘(1) where there has been an intervening change in the controlling law; (2) where

the movant presents newly discovered evidence that was previously unavailable; or (3) to correct

a manifest error of law or fact.’ ” Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 597 (5th

Cir. 2017) (citing Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012)).

       In the present case, defendant has not met any of these requirements. The reasons stated

in the court's original order denying the defendant's request for appointment of counsel all apply

with equal force today. Accordingly,

       IT IS HEREBY ORDERED that defendant's Motion for Reconsideration (Rec. Doc.

797) is DENIED.

                                     3rd day of September, 2020.
       New Orleans, Louisiana, this _____

                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE


                                                  2
